DETAILED ACTION
This Office Action is responsive to the application filed on November 03, 2020. Claims 35-54 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed 11/03/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information which has been lined through has not been considered.
Claim Objections
Applicant is advised that should claims 36, 37, 38, 39 and/or 43 be found allowable, claims 50, 51, 52, 53 and/or 54 (respectively) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
6,334,753
“TILLMAN”
9,169,779
“WINTER”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-37, 43-44, 49-51, 54 are rejected under 35 U.S.C. 103 as being unpatentable over TILLMAN.  

    PNG
    media_image1.png
    874
    1418
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    630
    855
    media_image2.png
    Greyscale


Re Claim 35, TILLMAN teaches an inlet cowl for a turbine engine 501 (Fig. 10) comprising: an annular body 500 defining an inlet opening (nacelle inlet) and an outlet (nacelle exhaust outlet) opening to define an inlet airflow flowing in a flow direction from the inlet opening to the outlet opening (Figs. 10-11), the annular body comprising: an annular nose section defining a first portion of an inner surface of the inlet opening and an inner barrel defining a second portion of the inner surface of the inlet opening (annotated in Image 1) and including slots 528 which may be deployable (10:29-33). However, TILLMAN as discussed so far fails to teach the annular nose section at the inlet opening terminating in a downstream edge; the inner barrel spaced from the annular nose section to define a gap; and a channel formed in the inner surface of the inlet opening. 
TILLMAN further teaches in the embodiment  of Figure 8 a configuration for deployable slots (consonant with the inlet cowl of Figure 10), the configuration including a nose section [annotated in Image 2] at the inlet opening terminating in a downstream edge [annotated in Image 2] and defining a first portion of an inner surface [first portion of 302] of the inlet opening; an inner barrel [annotated in Image 2] (including the annotated part of wall 301 and pop up slot 310, see Image 2) the inner barrel defining a second portion of the inner surface [second portion of 302] of the inlet opening, the inner barrel spaced from the annular nose section to define a gap [annotated in Image 2] (at 328); and a channel [annotated in Image 2] formed in the inner surface of the inlet opening (FIG. 8; 8:3-36). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the cowl of TILLMAN such that the annular nose section at the inlet opening terminates in a downstream edge and defines the first portion of an inner surface of the inlet opening and the inner barrel defining the second portion of the inner surface of the inlet opening, the inner barrel spaced from the annular nose section to define a gap; and a channel formed in the inner surface of the inlet opening, in order to reduce drag and/or lower thrust requirements by using deployable slots (10:8-33, 8:11-36). 

Re Claims 36 & 50, TILLMAN teaches the inlet cowl of claim 35, and further teaches the cowl further comprising a protuberance 312 downstream of the gap (Fig. 8). 
Re Claims 37 & 51, TILLMAN teaches the inlet cowl of claim 36, wherein at least a portion of the protuberance is received within the channel (Fig. 8, 8:3-36). 
Re Claims 43 & 54, TILLMAN teaches the inlet cowl of claim 35, wherein a portion of the channel is formed upstream of the gap and a portion of the channel is formed downstream of the gap (See Image 2, channel extends up to end of groove 319 and downstream of 328). 
Re Claim 44, TILLMAN teaches the inlet cowl of claim 43, wherein a downstream edge of the channel (Image 2) defines a protuberance (see downstream edge of nose forming the channel in Image 2, Fig. 8).
Re Claim 49, TILLMAN teaches turbine engine 501 comprising: an inlet and an exhaust (of nacelle 500), with a compressor section, a combustion section, and turbine section in axial arrangement to define a flow path between the inlet and the exhaust (Figure 1); an annular inlet cowl 500 defining the inlet and comprising: an annular nose section defining a first portion of an inner surface of the inlet opening and an inner barrel defining a second portion of the inner surface of the inlet opening (annotated in Image 1) and including slots 528 which may be deployable (10:29-33). However, TILLMAN as discussed so far fails to teach the annular nose section at the inlet opening terminating in a downstream edge; the inner barrel spaced from the annular nose section to define a gap; and a channel formed in the inner surface of the inlet opening. 
TILLMAN further teaches in the embodiment  of Figure 8 a configuration for deployable slots (consonant with the inlet cowl of Figure 10), the configuration including a nose section [annotated in Image 2] at the inlet opening terminating in a downstream edge [annotated in Image 2] and defining a first portion of an inner surface [first portion of 302] of the inlet opening; an inner barrel [annotated in Image 2] (including the annotated part of wall 301 and pop up slot 310, see Image 2) the inner barrel defining a second portion of the inner surface [second portion of 302] of the inlet opening, the inner barrel spaced from the annular nose section to define a gap [annotated in Image 2]; and a channel [annotated in Image 2] formed in the inner surface of the inlet opening (FIG. 8; 8:3-36). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of TILLMAN such that the annular nose section at the inlet opening terminates in a downstream edge and defines the first portion of an inner surface of the inlet opening and the inner barrel defining the second portion of the inner surface of the inlet opening, the inner barrel spaced from the annular nose section to define a gap; and a channel formed in the inner surface of the inlet opening, in order to reduce drag and/or lower thrust requirements by using deployable slots (10:8-33, 8:11-36). 
Claims 38-42, 45-48 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over TILLMAN as applied above, and further in view of WINTER. 
Re Claims 38-40 and 52-53, TILLMAN teaches the inlet cowl of claim 37 as discussed above, and further teaches wherein the protuberance is a strip ensconced in the channel (Fig. 8, 8:11-36),  wherein the annular strip is movable between a first position (closed position) within the channel and a second position (deployed position) radially inward (Fig. 8, 8:11-36), with respect to the annular body, of the channel (with respect to engine centerline, see Fig. 10), wherein the second position is at a maximum height measured from the inner surface (see Fig. 8, deployed). However, TILLMAN fails to expressly teach the strip is an annular strip (though slots are 528 are annular in configuration). 
WINTER teaches providing annular strips which may be a compound annular slits (consonant with the shaping and spacing of slots of TILLMAN) (2:11-33). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the strip of TILLMAN such that it is an annular strip ensconced in the annular channel, in order to reduce drag and/or lower thrust requirements by using deployable slots as discussed above in an annular nacelle such as that described at 8:51 to 9:12). 
Re Claim 41, TILLMAN in view of WINTER teaches the inlet cowl of claim 40. TILLMAN further teaches wherein the maximum height that is a function of a boundary layer thickness or a fan diameter (2:34-61, 5:55 to 5:34). 
Re Claim 42, TILLMAN in view of WINTER teaches the inlet cowl of claim 40. TILLMAN further teaches an actuator configured to move the annular strip between the first position and the second position (8:19-36). 
Re Claims 45-46, TILLMAN teaches the inlet cowl of claim 36 as discussed above. TILLMAN further teaches the cowl a strip 312 ensconced in the channel (8:11-36, Fig. 8), an outer barrel 503 radially spaced from the inner barrel (Fig. 10) (see also 304, Fig. 8), wherein the strip forms a protuberance (Fig. 8, deployed position). However, TILLMAN fails to expressly teach the strip is an annular strip (though slots are 528 are annular in configuration). 
WINTER teaches providing annular strips which may be a compound annular slits (consonant with the shaping and spacing of slots of TILLMAN) (2:11-33. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the strip of TILLMAN such that it is an annular strip ensconced in the annular channel that forms a perturbance in the deployed position, in order to reduce drag and/or lower thrust requirements by using deployable slots as discussed above in an annular nacelle such as that described at 8:51 to 9:12). 
	Re Claims 47-48, TILLMAN in view of WINTER teaches the inlet cowl of claim 46 as discussed above, wherein the annular strip forms a protuberance as discussed above with respect to claim 46 and wherein the annular strip extends circumferentially within the inner barrel (Fig. 8, 8:11-36). However, TILLMAN in view of WINTER as discussed so far fails to teach wherein the annular strip extends 180 degrees within the inner barrel. 
	WINTER further teaches providing a compound strip that extends over 180 degrees circumferentially (Fig. 1, 2:11-33). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the annular strip such that it extends 180 degrees within the inner barrel, in order to conform with the nacelle about its circumference using a compound annular slats as taught by WINTER (2:26-32) and since It has been held that the duplication of parts has no patentable significance unless a new and unexpected result is produced In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI (B). In the instant case, making the annular strip a compound annular strip extending over 180 degrees as taught by WINTER would have performed predictably in TILLMAN by uncovering or covering each of the corresponding slots 528 in the zone. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
May 07, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741